ELLIOT, J.
I agree that the Intervenor, Norkfolk Tent and Awning Company, cannot prevail but dissent from the opinion of the majority that Samuel Horrow has preference over E. V. Hocum and B. B. Zenero. The parties E. V. Hocum and B. B. Zenero made the first attachment by serving writ of garnishment on Shrine Club and Grotto Circus represented by A. J. Thomas and C. A. Pressey the common debtor and the attachment of each was sustained. In my opinion Shrine Club and Grotto Circus represented by A. J. Thomas and C. A. Pressey had joint possession of the money in the bank. I think the bank was a mere holder and custodian for Shrine Club and Grotto Circus represented by Thomas and for Pressey. ■ The bank was therefore not a necessary party to the attachment in order to effectuate a seizure of the money; the service on Shrine Club and Grotto Circus represented by Thomas and service on Pressey was sufficient.